Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the amendments filed on February 17, 2021.
Claims 1-7, and 9-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7, 12-14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. US Publication No. 2011/0047388 A1 in view of Chaudhuri et al. US Publication No. 2010/0293179 A1.

As per claim 1, Park discloses:
A system for device monitoring, comprising: (Park, [0022]);
an electronic monitored device, comprising a communications transceiver, 
 a monitoring and analysis circuit, wherein the monitoring and analysis circuit is configured to: (Park, [0039], [0054] & Fig. 5:520);
captures media content displayed by the electronic monitored device, analyzes the media content and identifies any media content that exceeds a content tolerance level established for that device as flagged media content; transmits an alert corresponding to the identified flagged media content for review by a second electronic monitored device (Park, [0036]).
Park does not specifically disclose:
receive feedback from the second electronic device relating to the flagged media content; and update the analysis of the media content using the received feedback, wherein updating the analysis comprises applying the feedback to a machine learning model to refine the analysis and update the content tolerance level.
However, Chaudhuri discloses:
receive feedback from the second electronic device relating to the flagged media content; and update the analysis of the media content using the received feedback, wherein updating the analysis comprises applying the feedback to a machine learning model to refine the analysis and update the content tolerance level, (Chaudhuri, [0086]) where based on machine learning model and pieces of information the threshold is adjusted. The pieces of information can be the feedback and the threshold can be the tolerance level as claimed.
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the teaching of Park by teaching of Chaudhuri to be able to efficiently update and/or adjust the tolerance/threshold  level by applying machine learning model and information received.



As per claim 12, Park discloses:
A method for device monitoring, the method comprising the steps of: (Park, [0022]);
capturing media content displayed by an electronic monitored device; analyzing the media content and identifying any media content that exceeds a content tolerance level established for the electronic monitored device as flagged media content; and transmitting an alert corresponding to the identified flagged media content for review by a second electronic device, (Park, [0036]).
Park does not specifically disclose:
receive feedback from the second electronic device relating to the flagged media content; and update the analysis of the media content using the received feedback, wherein updating the analysis comprises applying the feedback to a machine learning model to refine the analysis and update the content tolerance level.
However, Chaudhuri discloses:
receive feedback from the second electronic device relating to the flagged media content; and update the analysis of the media content using the received feedback, wherein updating the analysis comprises applying the feedback to a machine learning model to refine the analysis and update the content tolerance level, (Chaudhuri, [0086]) where based on machine learning model and pieces of information the threshold is adjusted. The pieces of information can be the feedback and the threshold can be the tolerance level as claimed.
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the teaching of Park by teaching of Chaudhuri to be able to efficiently update and/or adjust the tolerance/threshold level by applying machine learning model and information received.


As per claim 2, Park further discloses:
wherein the monitoring and analysis circuit is located on the electronic monitored device, (Park, [0036]).

As per claim 4, Park further discloses:
wherein the captured media content comprises at least one of the display output of the monitored device, text input of the monitored device, a screenshot of the display of the monitored device, and an audio input of the monitored device, (Park, [0034] and Fig. 2).

As per claim 7, Park further discloses:
wherein the monitoring and analysis circuit is further configured to transmit to the second electronic monitoring device the flagged media content, (Park, [0036]).
As per claim 11, Park further discloses:
wherein the rating corresponds to one or more of violence, sexual content, or language, (Park, [0027]).

As per claim 14, Park further discloses:
wherein the captured media content comprises at least one of the display output of the monitored device, text input of the monitored device, a screenshot of the display of the monitored device, and an audio input of the monitored device, (Park, [0034] and Fig. 2).

As per claim 17, Park further discloses:
the step of transmitting, to the second electronic device, the flagged media content, (Park, [0036]).

As per claim 18, Park does not specifically disclose:
wherein updating the analysis by applying the received feedback to the machine learning model improves the analysis of the media content on the electronic monitored device.
However, Chaudhuri discloses:
wherein updating the analysis by applying the received feedback to the machine learning model improves the analysis of the media content on the electronic monitored device (Chaudhuri, [0086]) where pieces of information (feedback as claimed) is being adjusted based on machine learning model.
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the teaching of Park by teaching of Chaudhuri to be able to efficiently update and/or adjust the tolerance/threshold  level by applying machine learning model and information received.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. US Publication No. 2011/0047388 A1 in view of Chaudhuri et al. US Publication No. 2010/0293179 A1 and in further view of Imanishi et al. US Publication No. 2008/0320558 A1.

As per claim 3, Park does not specifically disclose:
wherein the monitoring and analysis circuit is located on a server configured to generate alerts to the second electronic monitoring device.
However, Imanishi discloses:
wherein the monitoring and analysis circuit is located on a server configured to generate alerts to the second electronic monitoring device, 
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the teachings of Park and Chaudhuri by providing the “monitoring and analysis circuit” on the “server” as taught by element 260 illustrated in Fig. 6 and described in [0130] of Imanishi because such a modification would allow the content, which requires viewing approval, to be mediate by the server ([0127] of Park) and reduce the functions and circuitry needed by the “electronic monitored device”.


Claim 5, 6, 9-11, 13, 15, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. US Publication No. 2011/0047388 A1 in view of Chaudhuri et al. US Publication No. 2010/0293179 A1 and in further view of Eaton WO 2004/042607 A1.

As per claims 5 and 15, Park does not specifically disclose:
wherein the monitoring and analysis circuit is further configured to generate a report to the second electronic monitoring device corresponding to a summary of media content monitored on electronic monitored device over a period of time,
However, Eaton discloses:
wherein the monitoring and analysis circuit is further configured to generate a report to the second electronic monitoring device corresponding to a summary of media content monitored on electronic monitored device over a period of time, (Eaton, [0055], [0056] and Fig. 5). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the teachings of Park and Chaudhuri by including the feature of generating a report as taught in [0055] and [0056] of Eaton for the purpose of improving the prior art by providing a consumer with a history of which restricted programs were accessed 

As per claims 6 and 16, Park does not specifically disclose:
wherein the report comprises a summary of the amount and types of content captured on the electronic monitored device.
However, Eaton discloses:
wherein the report comprises a summary of the amount and types of content captured on the electronic monitored device, (Eaton, Fig. 5) 
Thus, it would have been obvious before the effective filing date of the claimed invention to further modify the teaching of Park by including in the report “…a summary of the amount and types of content captured on the electronic monitored device” for the purpose of improving the prior art by providing a consumer with a history of which restricted programs were accessed or which restricted programs were attempted to be accessed as recognized in [0018] of Eaton.

As per claim 9, Park does not specifically disclose:
wherein the feedback comprises an indication as to whether or not the flagged content displayed to the user constitutes inappropriate material,
However, Eaton discloses:
wherein the feedback comprises an indication as to whether or not the flagged content displayed to the user constitutes inappropriate material, (Eaton, [0052]).
Thus, it would have been obvious before the effective filing date of the claimed invention to further modify the teaching of Park by including in the feedback taught by Park et al. an “indication as to whether or not the flagged content displayed to the user constitutes 
As per claims 10 and 20, Park does not specifically disclose:
wherein the feedback comprises an indication describing the flagged media content, wherein the indication is received from the second electronic device and comprising one or more of: a textual input describing characteristics of the captured media content; a rating of flagged media content; and a textual input reciting text information contained in the captured media content.
However, Eaton discloses:
wherein the feedback comprises an indication describing the flagged media content, wherein the indication is received from the second electronic device and comprising one or more of: a textual input describing characteristics of the captured media content; a rating of flagged media content; and a textual input reciting text information contained in the captured media content, (Eaton, [0052]). 
Thus, it would have been obvious before the effective filing date of the claimed invention to further modify the teaching of Park by using “a textual input describing characteristics of the captured media content for the feedback taught by Park et al. as taught in [0052] of Eaton as a quick and easy manner of communicating between the “electronic monitored device and the second electronic monitoring device.

As per claim 13, Park does not specifically disclose:
wherein the second electronic device is configured to provide the content tolerance level established for the electronic monitored device,
However, Eaton discloses:
wherein the second electronic device is configured to provide the content tolerance level established for the electronic monitored device, (Eaton, [0026]) where content tolerance 
Thus, it would have been obvious before the effective filing date of the claimed invention to further modify the teaching of Park by allowing the second electronic device is configured to provide the content tolerance level established for the electronic monitored device.”  The motivation for such a modification would be to allow the boundaries of the parental control settings to be established by the parents for the devices used by the children.


Conclusion
  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIN ESKANDARNIA whose telephone number is (571)270-3205.  The examiner can normally be reached on 7:30am-5pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARVIN ESKANDARNIA/             Primary Patent Examiner, Art Unit 2446